Citation Nr: 0907608	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-37 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as a result of exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967, including service in Vietnam from January 1967 
to December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for residuals of 
Agent Orange.   When this claim was originally before the 
Board in June 2006, it was remanded for the issuance of a 
statement of the case. 

In November 2008, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  At his 
hearing, the Veteran clarified that the residual of Agent 
Orange exposure for which he was seeking service connection 
was DM.  As such, the issue on appeal is as stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

At his November 2008 hearing, the Veteran reported that, 
although he had not yet been diagnosed with DM, he was being 
seen at the VA outpatient clinic in December 2008 to 
determine whether he in fact had DM.  However, to date, no VA 
treatment records from December 2008 have been associated 
with the claims file.  The Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered to be in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the 
Board has no discretion and must remand this claim to obtain 
the veteran's complete VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records pertaining to 
diabetes mellitus (DM) from the New 
Orleans, Louisiana, VA Medical Center 
and the VA outpatient clinic on Perdido 
Street, dated from May 2004 forward.

2.   Thereafter, readjudicate the 
veteran's claim.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


